Citation Nr: 1140139	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-45 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left elbow and wrist disability.

2.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left elbow and wrist disability, and increased the Veteran's lumbar spine disability rating to 10 percent, effective November 1, 2005.  The Veteran appealed for a higher rating.  In October 2010 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  At the hearing, the Veteran submitted additional evidence, accompanied by a waiver of the right to have the evidence initially reviewed by the RO.

The claim for service connection for a psychiatric disorder, also claimed as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The claim for entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbar spine is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The Veteran's left elbow and wrist condition, status post-tunnel release, began in service, has continued in symptomatology since separation from service, and the competent medical evidence etiologically links his a left elbow and wrist condition, to include carpal tunnel syndrome, to service.


CONCLUSION OF LAW

The criteria for service connection for a left elbow and wrist condition, status post-tunnel release, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts a left elbow and wrist disability, to include carpal tunnel syndrome, had onset in service. 

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is credible and competent to report that he experienced numbness, swelling, and pain in the left upper extremity during service and since service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that in February 1997, the Veteran complained of left elbow swelling, with tingling and numbness.  The assessment was ulnar impingement symptoms by report, with positive evaluation for Tinel's on the left elbow.  He was given a left elbow static splint.  In January and December 2003, the Veteran again presented with complaints of swelling, throbbing pain, and numbness of the left wrist and forearm.  Possible tendonitis was noted, and a left wrist sprain.  A December 2003 private treatment record noted pain in the left wrist, with tenderness over the wrist and the extensor.  An impression of extensor tendonitis and synovitis was recorded.  The Veteran was treated with oral medications and steroid injections.  In January 2004, the Veteran reported worsening left elbow and wrist pain and discomfort.  A March 2004 clinical treatment note recorded a finding of possible tendonitis.  In April 2004, the Veteran was seen for complaints of left wrist pain.  The wrist was noted to be swollen and tender.  X-rays were negative.  Private clinical treatment notes in February and March 2005 show continued treatment for a left elbow injury.  In September 2005, the Veteran reported bilateral wrist pain, worse on the left.  He described numbness in his hands and fingers.  He was diagnosed with bilateral carpal tunnel syndrome.  At that time, he was using wrist splints.

On VA examination in April 2007, the Veteran reported onset of bilateral elbow and wrist pain, with numbness in the fingers, since service.  He described the symptoms as progressively worse.  Treatment consisted of physical therapy, medication, and steroid injections.  On examination, the examiner noted tenderness over the nerves about the wrists.  The left elbow was tender.  He exhibited weakness and pain with movement of the left wrist.  The examiner diagnosed bilateral carpal tunnel syndrome.  

At the October 2010 personal hearing, the Veteran testified that his left wrist and elbow had been symptomatic since service.  He reported undergoing left carpal tunnel surgery in October 2007.  He stated that while his symptoms had improved since the surgery, he still experienced a tingling sensation in the hand and elbow, and his elbow occasionally became painful and swelled up.  He indicated that his left hand grip was deficient.  

The Board considers the Veteran's statements of ongoing intermittent symptoms associated with the left elbow and wrist to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of a left elbow and wrist condition, he is competent to relate his current disability to his active service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

On the question of medical causation, in a medical statement in November 2010, the Veteran's private treating physician indicated that the Veteran had undergone carpal tunnel surgery in October 2007.  The physician opined that the Veteran's symptoms and subsequent surgery were related to military service.  The evidence is uncontroverted.  As service connection may be granted for any disease that initially had its onset in service, continued in symptoms since service, and has been etiologically linked to service, the Board finds that service connection for a left elbow and wrist disability, to include carpal tunnel syndrome, is warranted.  38 C.F.R. § 3.303(d) (2011).  

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at least in relative equipoise with respect to the Veteran's service connection claim.  Resolving all reasonable doubt in his favor, the Board finds that service connection for a left elbow and wrist condition, status post-tunnel release, is warranted because the evidence shows that it is at least as likely as not that the Veteran's current left elbow and wrist condition, status post-tunnel release, is related to his complaints and treatment for left upper extremity symptoms during service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left elbow and wrist disability, status post-tunnel release, is granted.


REMAND

Additional development is needed prior to further disposition of the claim. 

The Veteran's degenerative joint disease of the lumbar spine is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  Under Diagnostic Code 5242, the criteria for the next higher rating of 20 percent are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2011).

The Veteran was last afforded a VA examination for his lumbar spine disability in June 2007.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, as the Veteran's last examination is approximately four years old, it is somewhat stale.  More importantly, at the October 2010 hearing the Veteran asserted that his disability had worsened since the last examination.  Additionally, in support of his claim for a higher rating, the Veteran submitted a statement from his treating physician who reported that he had reviewed the criteria for rating a lumbar spine disability, and opined that more likely than not, the Veteran's degenerative joint disease of the lumbar spine had increased in severity and now met the criteria for a higher rating of 20 percent.  

Because there may have been significant changes in the Veteran's lumbar spine condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and severity of his lumbar spine disability, and any associated neurological impairment.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following: 

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion, and left and right rotation), expressed in degrees, and state whether there is any favorable or unfavorable ankylosis of the spine. 

b) Determine whether the back disability results in weakened movement, excess fatigability, or incoordination.  If feasible, provide the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain significantly limits functional ability during flare-ups or when the back is used repeatedly over a period of time.  That determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

c) Determine whether the lumbar spine disability is productive of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

d) State whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, state the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

e) Identify any associated neurological disabilities associated with the service-connected back disability.  The severity of each neurological sign and symptom should be reported.  The examiner should conduct any appropriate neurological testing needed to provide this information.  If a separate neurological examination is needed one should be scheduled.  Provide an opinion as to whether any neurological symptomatology equates to mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, and specify of which lower extremity.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

2.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


